Citation Nr: 0109955	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
October 1989 rating action that granted service connection 
and assigned a 10 percent rating for right occipital 
neuralgia and subsequent headache syndrome.

2.  Entitlement to an increased rating for right occipital 
neuralgia and subsequent headache syndrome, currently 
assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979, 
and from March 1980 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of May 1999 and September 2000.  A hearing was held in 
Montgomery, Alabama, in January 2001, before the undersigned, 
who was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  


FINDINGS OF FACT

1.  In October 1989, the RO granted service connection for 
right occipital neuralgia and subsequent headache syndrome, 
and assigned a 10 percent rating.

2.  The evidence then of record supported that decision, and 
the veteran's testimony and other contentions concern only 
how the evidence was evaluated at that time.

3.  Currently, the veteran's headache disability has been 
diagnosed as including migraine type headaches.

4.  The veteran's headache disability is found to be 
manifested by characteristic prostrating attacks occurring on 
average once a month.  



CONCLUSIONS OF LAW

1.  The October 1989 rating decision, granting service 
connection for right occipital neuralgia and subsequent 
headache syndrome, and assigning a 10 percent rating, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2000).  

2.  The schedular criteria for a 30 percent evaluation for 
right occipital neuralgia and subsequent headache syndrome, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.124a, Code 8100 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this regard, the veteran has been informed of all 
evidence necessary to succeed in his claims, VA has assisted 
where possible, and the veteran has informed VA that no 
further evidence is available.  In addition, he appeared at a 
hearing before the undersigned in January 2001.  Therefore, 
it is not potentially prejudicial to the appellant for the 
Board to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Clear and Unmistakable Error

Service medical records indicate that the veteran sustained 
multiple injuries in an automobile accident in January 1982.  
In July 1987, the veteran complained of intermittent 
recurring headaches.  It was noted that he had been involved 
in a motor vehicle accident in January 1982, and the 
assessment was recurring headaches secondary to motor vehicle 
accident.  On the report of medical history completed in 
connection with his separation examination in October 1987, 
the veteran reported "yes" to questions of whether he had 
or had ever had a head injury, and frequent or severe 
headaches.

In October 1988, the veteran was evaluated by E. Chaplin, 
M.D., who wrote that the veteran had posterior occipital 
headaches, which occurred three to four times a month.  The 
headaches started as a sharp pain in the posterior occipital 
region, radiating to the right ear, and occasionally to the 
angle of the jaw.  They did not radiate up over the head.  
They resolved after about two to three hours.  Sometimes they 
were helped by pain relievers, and sometimes not.  The 
headaches were not associated with nausea or vomiting.  The 
history and examination were consistent with some sort of 
post-traumatic neuralgia, which appeared to be in the 
distribution of the lesser occipital nerve.  The symptoms 
could also represent some form of atypical posterior 
migraine.  

In February 1989, Dr. Chaplin wrote that the veteran again 
had a neuralgic-type pain behind the ear, about four times 
per month, lasting from one to three hours, which were most 
bothersome at night.  

In March 1989, the veteran filed a claim for service 
connection for occipital headaches, claimed secondary to 
traumatic injury sustained in an inservice motor vehicle 
accident.  At a hearing before a hearing officer in March 
1989, the veteran testified that he had headaches once or 
twice a week, which lasted two or three hours.  

In July 1989, a VA neurology examination was conducted, to 
evaluate the veteran's headaches.  The veteran stated that 
the headaches occurred once or twice a week for about 1 to 1-
1/2 hours, and began in the occipital region, radiating up and 
down the neck, into the head and into the ear.  He had no 
visual changes, photophobia, nausea, vomiting, or numbness in 
the scalp.  There was slight tenderness along the medial 
aspect of the scalp.  The diagnosis was right occipital 
neuralgia and subsequent headache syndrome secondary to motor 
vehicle accident.  The examiner commented that it appeared 
from the distribution of the pain that he had an occipital 
neuralgia which tended to activate a headache syndrome.  

In October 1989, based on this evidence, the RO granted 
service connection for "right occipital neuralgia and 
subsequent headache syndrome," and assigned a 10 percent 
evaluation, under diagnostic code 8199-8100.  By letter dated 
in October 1989, he was informed that service connection had 
been granted for "migraine headaches," assigned a 10 
percent evaluation.  The veteran did not appeal that 
decision, and it is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (2000).  

Currently, the veteran claims that the 10 percent rating 
assigned at that time was in error; that he should have been 
granted a 30 percent rating for his headaches at that time.  
In support, he points out that Dr. Chaplin stated that his 
type of headache could represent some form of atypical 
posterior migraine.  

Under applicable criteria, 38 C.F.R. § 3.105(a) (2000) 
provides that previous determinations on which an action was 
predicated will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error (CUE) was present in a 
prior determination.  The criteria are:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet.App. 310 (1992).  

Subsequently, the Court has refined and elaborated on the 
test set forth in Russell.  In Baldwin v. West, 13 Vet.App. 1 
(1999), the Court stated, ". . . the claimant must provide 
some degree of specificity as to what the alleged error is, 
and, unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error."  Baldwin, at 5; see also Grover v. West, 12 
Vet.App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet.App. 
474, 478 (1997).  Further, the Court emphasized that "CUE is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Baldwin, at 5 
(emphasis in original).  

With respect to the underlying claim at issue here, the 
pertinent regulations have not changed in content since the 
veteran was granted service connection in October 1989.  The 
appellant's "right occipital neuralgia and subsequent 
headache syndrome," was initially rated analogously to 
migraine headaches under Diagnostic Code 8100.  38 C.F.R. 
§ 4.20 (2000).  According to the schedular criteria under 
Code 8100, migraine headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months are rated 10 percent disabling; a 30 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks averaging one per month over the last 
several months.  38 C.F.R. Part 4, Diagnostic Code 8100 
(2000).  A 50 percent rating for very frequent, completely 
prostrating and prolonged migraine attacks productive of 
severe economic inadaptability represents the maximum 
disability evaluation rating under code 8100.

In this case, the specific error claimed by the veteran in 
the October 1989 decision, while difficult to discern, 
appears to be based on the veteran's personal disagreement 
with the manner in which the RO evaluated the evidence when 
considering his claim at that time.  As set forth above, the 
Court has held that a simple disagreement as to how facts 
were weighed fails to satisfy the requirements for presenting 
a viable claim of CUE.  

In this regard, the veteran's headache disability was 
originally rated analogously to migraines, and all of the 
symptomatology of his headache disability was considered in 
the assigned rating.  Therefore, the fact that a doctor 
diagnosed the condition as a possible atypical migraine is 
irrelevant to the rating assigned at that time.  While the 
evidence of record at that time showed headaches to be more 
frequent than one in two months, they were of relatively 
short duration, and not noted to be characteristically 
prostrating.  

Moreover, evaluating under a different diagnostic code would 
not have provided a higher evaluation.  Specifically, a 10 
percent rating is the maximum provided for unilateral 
neuralgia of any cranial nerve.  See 38 C.F.R. §§ 4.124, 
4.124a, Codes 8405 - 8412 (2000).  For post-traumatic 
headaches, purely subjective complaints such as headache, 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304, which will 
not be combined with any other rating for a disability due to 
brain trauma.  38 C.F.R. Part 4, Code 8045 (2000).  
Consequently, the evidence of record at the time of the 
October 1989 decision having supported a 10 percent rating, 
and the veteran's contentions consisting of a disagreement in 
how the evidence was evaluated or weighed, CUE in the 
assignment of a 10 percent rating at that time is not shown.   

Increased Rating

In November 1998, the veteran filed his claim for an 
increased evaluation for, in pertinent part, his "migraine 
headaches/neuro condition."  Accompanying his claim were 
military facility treatment records dated from March 1989 to 
September 1995, which showed that in November 1989, he was 
seen with a throbbing right eye; the impression was rule out 
cluster headache.  In September 1992, he complained of 
recurrent, severe headaches after the inservice motor vehicle 
accident, which started at the back of the neck and moved to 
the temples.  The assessment was tension headaches versus 
musculo-skeletal headaches secondary to motor vehicle 
accident, not consistent with cluster or vascular headaches.  
In September 1995, he complained of headaches, for which 
treatment had not recently been working.  

In January 1999, a VA examination was conducted; he 
complained of occipital pain, as well as occipital headaches 
which radiated over the right scalp to the right forehead and 
temple and into the ear, described as a sharp, throbbing 
pulsating pain.  His headaches occurred approximately 2 to 3 
times per month, with a maximum of six per month.  The 
occipital pain and headaches were not associated with any 
visual changes, nausea, vomiting, or other symptoms.  He did 
not describe the headaches as interfering with his work.  The 
diagnosis was status-post head injury with residual of right 
occipital neuralgia with occasional mixed skeletal/vascular 
headaches.  The examiner noted that while he described some 
throbbing nature to his headache, it was not a migrainous 
type of headache.  

The veteran submitted a report of a neurological consultation 
dated in November 2000, from H. Greene, M.D.  The veteran 
described intermittent pains in his right occipital area that 
lasted one to two hours.  He had a headache that started in 
his right occipital area and became hemicranial, which would 
render him non-functional.  He did not have any associated 
sensitivity to light or sound with these.  The impression was 
occipital nerve injury with intermittent right occipital 
neuralgia progressing intermittently to a migraine type 
headache.  

At his hearing before the undersigned in January 2001, the 
veteran testified under oath that his headaches had increased 
in severity since his brother had been murdered two years 
earlier.  He had headaches about four times per week, which 
lasted up to 5 or 6 hours, and indicated that sometimes the 
headaches were incapacitating.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  Regulations also 
provide that each disability be viewed, and medical reports 
pertaining thereto be interpreted, in light of the whole 
recorded history, and that each disability be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. §§ 4.1, 4.2 and 4.10 (2000).  

In May 1999, the veteran's evaluation for "right occipital 
neuralgia and subsequent headache syndrome" was raised from 
noncompensable to 10 percent, effective in November 1998, 
with the diagnostic code changed to 9304.  The veteran 
contends that this diagnostic code is erroneous, and he 
points out that he does not have dementia.  In addition, he 
feels that the appropriate diagnostic code is the code 
pertaining to migraines, 8100, based on the October 1988 
statement from Dr. Chaplin and the November 2000 statement 
from Dr. Greene.  He also testified that according to 
DORLAND'S MEDICAL DICTIONARY, a vascular headache is a migraine 
headache.  

Diagnostic code 8045 pertains to "brain disease due to 
trauma," and provides that purely subjective complaints such 
as headache, recognized as symptomatic of brain trauma, will 
be rated 10 percent and no more under diagnostic code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  38 C.F.R. 
Part 4, Code 8045 (2000).  Therefore, the veteran's 10 
percent rating assigned under that diagnostic code does not 
indicate he suffers from dementia.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  The Board may change a diagnostic code, if 
the reason for the change is adequately explained.  Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

The Board notes that, prior to Dr. Greene's opinion, none of 
the medical opinions of record diagnosed migraine headaches; 
the 1988 opinion from Dr. Chaplin, merely noted that an 
atypical migraine was possible.  Moreover, the January 1999 
examination report specifically found the headaches to be not 
a migrainous type, and the doctor's own interpretation of his 
findings must carry more weight than a general definition 
from a medical dictionary.  Further, in September 1992, the 
headaches were described as not consistent with cluster or 
vascular headaches.  These are sufficient bases for the RO to 
have evaluated the veteran based on post-traumatic, rather 
than migraine, headaches.  

However, in November 2000, the veteran was evaluated by Dr. 
Greene, who noted that the veteran's disability was 
manifested by intermittent right occipital neuralgia 
progressing intermittently to a migraine type headache.  
Therefore, it would be appropriate to evaluate the veteran's 
headaches under diagnostic code 8100, pertaining to 
migraines.  

Under that code, as noted above, migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling; a 30 percent rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one per month over the last several months.  38 C.F.R. Part 
4, Diagnostic Code 8100 (2000).  A 50 percent rating for very 
frequent, completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability 
represents the maximum disability evaluation rating under 
code 8100.

Although Dr. Greene did not note the frequency of the 
headaches, he reported that they rendered the veteran non-
functional.  At his hearing before the undersigned, he 
testified that he had headaches about four times per week, 
which lasted up to 5 or 6 hours, and which incapacitated him 
on occasion.  As there is no evidence to contradict this 
sworn testimony, we find it credible.  In evaluating the 
veteran's claim, if the evidence supports the claim or is in 
relative equipoise, the veteran prevails; only if a fair 
preponderance of the evidence is against the claim is the 
claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990); see 38 C.F.R. § 3.102 (2000).  In addition, if a 
question as to which of two evaluations to apply is 
presented, the higher rating will be assigned, if the 
disability picture more nearly approximates the criteria 
required for the next higher rating.  38 C.F.R. § 4.7 (2000).  
The veteran contends that his symptoms warrant a 30 percent 
rating, and, under the facts of this case, with the 
resolution of all reasonable doubt in the veteran's favor, we 
find the evidence to be in equipoise, and, accordingly, a 30 
percent evaluation is warranted.  


ORDER

The veteran's appeal as to his claim that there was clear and 
unmistakable error in the RO's rating decision of October 
1989, which granted service connection and assigned a 10 
percent rating for "right occipital neuralgia and subsequent 
headache syndrome," is denied.  

A 30 percent evaluation for right occipital neuralgia and 
subsequent headache syndrome is granted, subject to 
regulations governing the payment of monetary benefits. 



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

